Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 7, 2014

                                        No. 04-14-00330-CV

                       IN THE INTEREST OF M.J.W., J.A., AND C.A.,

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-PA-02053
                                   Peter Sakai, Judge Presiding


                                           ORDER
        Appellant appeals the trial court’s termination of her parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. We have
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
his ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at
*4 (Tex. App.CSan Antonio 2003, no pet.). In compliance with the procedure set out in Anders,
appellant’s attorney has shown that he sent a letter to appellant, which explained (1) her right to
review the record and file a pro se brief, and (2) her right to file a pro se petition for discretionary
review if this court determines the appeal is frivolous. See Kelly v. State, No. PD-0702-13, 2014
WL 2865901, at *3 (Tex. Crim. App. June 25, 2014). In the letter to appellant, counsel stated
that he had enclosed copies of the brief and motion to withdraw. See id. Counsel’s letter also
advised appellant that if she wished to review the appellate record, she must file a motion in this
court within ten days of receiving counsel’s letter. Counsel also enclosed a form motion for this
purpose. See id. No timely request for the record has been filed.

       If appellant desires to file a pro se brief, we ORDER that she do so on or before August
27, 2014. If appellant files a pro se brief, appellee may file a responsive brief no later than
twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the motion to
withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further order of
the court.
                                              _________________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court